Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1-12 and 22-23; “fiber composite materials”) in the reply filed on 11/16/2021 is acknowledged.
3.	Claims 13-21 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2021.
4.	It is also noted that the applicants request rejoinder of non-elected process claims (see Page 7 of the Applicants’ Remarks filed 11/16/2021).  However, the request for rejoinder is moot since the instant claims are not deemed allowable for the reasons set forth below.  According to MPEP § 821.04 [R-3], “Rejoinder involves withdrawal of a restriction requirement between an allowable elected invention and a nonelected invention and examination of the formerly nonelected invention on the merits.”  Since no allowable subject matter is currently present, the applicants’ request for rejoinder is not granted at this time.

Response to Preliminary Claim Amendment dated 11/16/2021
5.	Claim 1 was amended to include the term “optionally” before the claimed limitation “the light transmission  through said fiber composite material W is not less than 10% higher than with a comparable fiber composite material W where monomers A-II fully replace said monomers A-I”, which is supported at page 8, lines 21-25 of the specification as originally filed.

Thus, no new matter is present at this time. 
	See also top of Page 7 of Applicants’ Remarks filed 11/16/2021.

Claim Objections
6.	Claims 7, 11, and 22 are objected to because of the following informalities:   
	As to Claim 7: The applicants are advised to add the phrase “the group consisting of” after the claimed phrase “are selected from” to be consistent with proper Markush group language as set forth in MPEP § 2173.05 (h). 
	As to Claim 11: The applicants are advised to replace the claimed “not less than 15 higher” with the new phrase “not less than 15 % higher” as supported at page 22, lines 10-15 of the specification as originally filed (Emphasis added).  
	As to Claim 22: The applicants are first advised to write out the limitations of claim 13 into claim 22.  The applicants are further advised to replace the claimed term “obtainable” with the new term “obtained”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-12 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 10-11, and 22 recite the following: “the light transmission through said fiber composite material W is not less than 10% higher than with a comparable fiber composite material W where monomers A-II fully replace said monomers A-I” (claim 1); “wherein the flexural strength of said fiber composite material W is not less than 20% higher than with a comparable fiber composite material W where monomers A-II fully replace said monomers A-I” (claims 1 and 11); “wherein the light transmission through said fiber composite material W is not less than 15 higher than with a comparable fiber composite material W where monomers A-II fully replace said monomers A-I” (claim 10); and “wherein the light transmission through said obtained fiber composite material W is not less than 15% higher than with a comparable fiber composite material W where monomers A-II fully replace said monomers A-I” (claim 22).  Absent much guidance, explanation or definition from the claims and the specification, it is not clear what constitutes the claimed “comparable fiber composite material W”, whether it is a fiber composite material that is identical to the claimed fiber composite material W with the exception of containing only monomers A-II, or something else.   Clarification in the next response by applicants will be helpful to better ascertaining the scope of these claims.
enhanced translucency and enhanced flexural strength” incorporated in claim 22. 
	It is further noted since claims 2-9, 12, and 23 directly or ultimately depend from claim 1, they are rejected along with claim 1 because they incorporate all the limitations of claim 1, including those that are indefinite. 
	Accordingly, the scope of these claims is deemed indefinite.                                                                                                                                                                                                        
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 11 recites “wherein the flexural strength of said fiber composite material W is not less than 20% higher than with a comparable fiber composite material W where monomers A-II fully replace said monomers A-I”.  This limitation recited in claim 11 is a mere repetition of what is already in claim 1, on which claim 11 depends from.  Thus, claim 11 improperly further limits the scope of claim 1. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,563,046 (hereinafter referred to as “the patent”).  
	The claims of the patent, like the present application, are drawn to a fiber composite material W, comprising a polymer matrix in the form of a thermoplastic polymer composition A comprising at least one copolymer C comprising monomers A-I and monomers A-II, and optionally further monomers, optionally one or more dyes F, optionally one or more assistants H, and fibers B whose surface displays functional groups B-1 which form a covalent bond with said monomers A-I, but not with said monomers A-II wherein the flexural strength of said fiber composite material W is not less than 20% higher than with a comparable fiber composite material W where monomers A-II fully replace said monomers A-I.  The claims of the patent, like the present application, also recite that its material consists of 20-99.5 wt. % of thermoplastic polymer composition A, 0.5-80 wt. % of fibers B, and 0-79.5 wt. % of polymer D; copolymer C comprises not less than 0.1 wt. % of monomers A-I; thermoplastic polymer composition A comprises not less than 90% wt. of said copolymer C; copolymer C is a styrene 
Moreover, while claim 1 and is dependent claims of the patent limit their fibers as glass fibers B and monomers A-I as including maleic anhydride (MA), N-phenylmaleimide (PM), tert-butyl methacrylate, and glycidyl methacrylate (GM) in the fiber composite material W, claim 1 of the present application recite any and all types of fibers B and monomers A-I used in their fiber composite material W, inclusive of the glass fibers B and particular monomers A-I used in the composite material W in the claims of the patent.  Dependent claims 5 and 9 of the present application also recites that its monomers A-I include maleic anhydride (MA), N-phenylmaleimide (PM), tert-butyl methacrylate, and glycidyl methacrylate (GM) and its fibers B include glass fibers, respectively. 
Additionally, claim 1 of the patent do not specifically mention that the light transmission through the composite material W is not less than 10% higher than a comparable fiber composite  optional as recited in claim 1 of the present application.  However, the particular light transmission property is required in the claim 1 of the patent which is encompassed by the term “optionally” in claim 1 of the present application since the term “optionally” includes composite material W with or without the particular light transmission property.  Thus, the recitation of the term “optionally” in claim 1 of the present application does not distinguish the subject matter recited in the patent claim.  Accordingly, there are obvious variations between the products recited in the claims of the present application and the patent. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 3-8, 10-12, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US 2012/00591091) in view of Yao et al. (US 2002/0193030). 
	The claims are directed to a fiber composite material W comprising a polymer matrix in the form of a thermoplastic polymer composition A comprising at least one copolymer C comprising monomers A-I and monomers A-II, and fibers B whose surface displays functional groups B-I which form a covalent bond with said monomers A-I but not with said monomers A-II, wherein the flexural strength of the fiber composite material W is not less than 20% higher than with a comparable composite material W where monomers A-II fully replace said monomers A-I.  By virtue of using the term “optionally”, the composite material W in the claims of the present application do not require the presence of further monomers, one or more dyes F, one or more assistants H, and the particular light transmission property of not less than 10% higher.  
Moreover, according to instant claims 5-6 and 7, amino, hydroxyl or ester functional groups displayed on the surface of fibers B form a covalent bond with monomers A-I including maleic anhydride (MA) or N-phenylmaleimide and not with monomers A-II, i.e., styrene (S).  
	As to Claims 1, 3-8, 12 and 22-23: Weber et al. disclose fiber-composite materials prepared from a thermoplastic matrix in the form of a thermoplastic molding composition comprising, 0-97.9% by weight of one or more methylstyrene-acrylonitrile copolymers (corresponding to the claimed copolymer C) which do not have maleic anhydride units, but include styrene (corresponding to the claimed monomer A-II) and 0-4% by weight of N-phenylmaleimide (corresponding to the claimed monomer A-I), 1-98.9 % by weight of one or more (methyl)styrene-acrylonitrile copolymers (corresponding to the claimed copolymer) 2 prepared from the method involving the steps of providing the thermoplastic matrix in the form of a thermoplastic molding composition and glass fibers, followed by melting the thermoplastic molding composition with the glass fibers (Paragraphs [0206]-[0211]). 
	However, Weber et al. do not specifically mention that their glass fibers display on their surface functional groups B-I which form a covalent bond with monomers A-I, but not with monomers A-II as required by claim 1 and its dependent claims.
	Nevertheless, Yao et al. disclose the use of glass fibers having on their surface reactive functional groups including hydroxyl groups for a variety of many applications (Paragraphs [0009] and [0076]).  These particular glass fibers taught by Yao et al. have high thermal stability (Paragraph [0076]).  As mentioned above, according to applicants, a hydroxyl group is a functional groups that is capable of forming a covalent bond with Weber et al.’s maleic anhydride or N-phenylmaleimide (monomers A-I), but not with their styrene (monomers A-II).  

	As to the light transmission and flexural strength properties recited in claims 1 and 10-11: While Weber et al. do not specifically mention the claimed light transmission and flexural strength properties, the collective teachings of Weber et al. and Yao et al. would have suggested the same fiber composite material as claimed, and thus, Weber et al.’s and Yao et al.‘s composite material, like the claimed fiber composite material, would also possess the same properties as required by these cited claims.  See MPEP § 2145, II (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious”).  See also MPEP § 2113.01 “Products of identical chemical composition cannot have mutually exclusive properties.   A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”

11.	For record purposes, it is noted that there are no prior art rejections for present claims 2 and0 9 at this time.

Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 01/14/2020. 
        2 It is noted that claim 22 is directed to a fiber composite material W defined by a particular process (“a product-by process claim).  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see also MPEP § 2113).